Martin, J.

delivered the opinion of the court.
The plaintiffs claim from the defendant a slave, part of then ancestor’s property, her increase and damages. The defendant pleaded the general issue and prescription. He afterwards, in an amended answer, pleaded that the slave was common property between the plaintiffs’ ancestor and his wife, under whom he claimed; and a relinquishment by the plaintiff Robert Burney, of his right in the slave, to him, the defendant. The plaintiffs objected to the opinion of the court granting leave to amend, on the ground that the new answer changed the nature of the defence. We are of opinion the amendment was properly allowed. It averred new matters, but did not change or abandon any of the former pleas or defence.
The plaintiffs had judgment for three-eighths of the slave and her increase, and appealed.
*198The plaintiffs established their ancestor’s title to the slave, and their capacity. The defendant showed no title from the mot^er ■ the relinquishment alleged to have been received from the plaintiff, Robert Burney, having been executed during his minority. The plaintiffs’ ancestor bought the slave in 1802, and it is in evidence, that by the laws of the Mississippi-territory at that period, the wife acquired no right of community in property bought by the husband,
The defendant has .given in evidence, that the wife in the territory or state of Mississippi, is entitled to dower, or one-of the slaves during her life. This circumstance was not We think it does not effect the plaintiffs’ right. The dower does not appear to have been set off to the widow. It -g orqy a pal-ticalar estate, which does not effect the title of the heirs. It need not be laid off on any particular slave; but onty set °ff 0X1 one-third of those left by the husband. It does not appear that it was set off, on any one of these sued for.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; and proceeding to give such judgment, as in the opinion of this court, ought to have been given below: It is ...... . . . -i ,..™ ordered, adjudged, and decreed, that the plaintiffs recover from the defendant, the slave Sophia, and her increase, viz: Jack, Nathan, Rachel and Meesy; and that the case be remanded to the District Court, for the purpose of ascertaining the damages sustained by the plaintiffs; by the wrongful-detention of said slaves by the defendant; he paying costs in both cases.